                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

MICHAEL SNYDER                                                          PLAINTIFF
ADC #110930

v.                       CASE NO. 5:18-CV-00294 BSM

WENDY KELLEY, et al.                                                  DEFENDANTS

                                     ORDER

      After careful review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 5] is adopted, and this case is dismissed without

prejudice.

      IT IS SO ORDERED this 1st day of March 2019.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
